DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 21, and specifically comprising the limitation directed to detecting a signal indicative of a vehicle banking in a first direction; adjusting the side illumination region by illuminating at least two of the illumination sources; and adjusting the central illumination region by selectively illuminating an additional set of LEDs in the LED array to conform the shape of the central illumination region to the pattern defined by the side illumination region, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 22-29, the claims are allowable for the reasons given in claim 21 because of their dependency status from claim 21.
Regarding claim 30, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 30, and specifically comprising the limitation directed to detecting a signal indicative of a vehicle banking in a first direction; and in response to detecting the signal indicative of the vehicle banking in the first 
Regarding claims 31-36, the claims are allowable for the reasons given in claim 30 because of their dependency status from claim 30.
Regarding claim 37, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 37, and specifically comprising the limitation directed to detecting a signal indicative of a vehicle banking in a first direction; in response to detecting the signal indicative of the vehicle banking in the first direction, increasing an illumination intensity of the first optical assembly that corresponds to the first side illumination region, and decreasing an illumination intensity of the second optical assembly that corresponds to the second side illumination region; adjusting a shape of the first central illumination region to conform to a pattern defined by the first side illumination region with the increased illumination intensity; and adjusting a shape of the second central illumination region to conform to a pattern defined by the second side illumination region with the decreased illumination intensity, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.


The closest prior art of the record, CN 106314264 A, addresses a problem involving a vehicle headlamp similar to the instant application. However, the prior art of the record does not teach the method steps indicated above as allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/Examiner, Art Unit 2879       

/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879